Order entered March 13, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-19-01040-CR
                                 No. 05-19-01041-CR
                                 No. 05-19-01042-CR

                      JOE ANGEL RODRIGUEZ, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
       Trial Court Cause Nos. F18-17189-R, F18-76663-R, F18-17190-R

                                      ORDER

       Before the Court are appellant’s March 6, 2020 motions for extension of

time to file his brief in these appeals and to supplement the records. In the latter,

appellant asks that we order supplemental clerk’s records for each of these cases to

include a bill of cost.

       Our review shows that bills of cost are in the October 24, 2019 clerk’s

records for each of the above appeals (pp. 75-76, pp. 64-65, pp. 83-84,
respectively). Therefore, we DENY appellant’s motion to supplement the records

as moot.

      We GRANT the motion for extension and ORDER the brief received by the

Court on March 6, 2020, filed as of the date of this order.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE